DETAILED ACTION

Response to Amendment/Arguments
	Claims 1-3, 5-16, and 18-25 are currently pending.  Claims 4 and 17 are cancelled.  New claim 25 has been added.  No claim has been amended.  
The Declaration under 37 CFR 1.132 filed 2/9/21 is insufficient to overcome the rejection of claims 1-3, 5-16, and 18-24 based upon Saimen, Yun, and Seo applied under U.S.C. 103 as set forth in the last Office action because:  
The 132 Declaration filed on 2/9/21 provided data to show unexpected results of the range of 1 nm to 100 nm for the average diameter of the polymer fibers.  Based upon the Comparative Example A and B which are outside of the range of 1 nm and 100 nm, there are significant improvements in the Residual capacity, 5C discharge retention ratio, and discharge retention ratio.  However, the previously cited Yun reference discloses polymer fibers having a diameter of 50 nm to 500 nm.  So, at least the end point of 50 nm is within the claimed range of 1 nm to 100 nm.  Therefore, the examiner maintains that the claims of the present invention are still obvious in view of the Yun reference.  The Declaration further states that Comparative Examples C and D show unexpected results of the claimed range of 0.1% by weight to 10% by weight of polymer fibers.  However, the previously cited Saimen reference teaches 5.6 wt% of an organic polymer (polymer fibers) which is within the claimed range of 0.1 wt% to 10 wt%, wherein examples of the organic polymer include polyethylene, polypropylene, polyvinylidene fluoride, acrylic resins, and carboxymethyl cellulose.  Yun discloses examples of polymers that can be formed into fibers including polyethylene, . 
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive. 
The Applicant argues that “Saimen et al do not describe the organic polymer as being fibrous.  In addition, the Examples of Saimen et al. provide an example preparation of a paste containing an organic polymer and inorganic particles ([0076], [0077]). The CMC, which is the organic polymer, is present in the form of an aqueous solution and does not form fibers.  It impossible to determine that Saimen et al. describes the weight content of the organic polymer fibers of 5.6 wt.% on the basis of the following statement in [0058] of Saimen et al.: “the volume ratio of the inorganic particles to the polymer gel to the organic polymer be in the range of 77:8:15 to 38:32:30””.
In response, the Office first point out that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although Saimen does not 3 for the density of Li7La3Zr2O12 (inorganic particles), 1.0 g/cm3 (approx.) for the density of the polymer gel, and 1.6 g/cm3 for the density of carboxymethylcellulose (organic polymer), thereby resulting in 5.6% by weight of organic polymer (polymer fibers).
The Applicant further argues that “the claimed invention would not have been obvious in view of Saimen et ah, Yun et ah, Seo et al. and other cited references, as the claimed invention provided an advantageous result which cannot be foreseen based on the disclosure of the cited references.  In addition, in Comparative Example 2 (Table 4), the fiber diameter is 150 nm and the content is 12%, both outside the claimed range, and as shown in Tables 5-6, the characteristics of the battery in Comparative Example 2 are inferior.  Similarly, in Comparative Example 5, the diameter is 800 nm (outside) but the content is 10% (inside) and in Comparative Example 6, the diameter is 10 nm (inside) but the content is 0.05% (outside), and again the characteristics of the battery in Comparative Examples 5-6 are inferior.  In response, it is noted that Yun et al. do not explicitly disclose a specific numerical value of the content of the polymer matrix consisting of the fibrous polymer in the hybrid polymer electrolyte.  However, it was 
In response, the Office first points out that the Yun reference is relied upon for teach polymer fibers having a diameter of 50 nm to 500 nm.  So, even if Yun discloses a content of polymer fiber greater than 10% by weight, the specific weight percentage is already taught by the Saimen reference.  Therefore, the substitution of the Saimen organic polymer with the fibrous polymer of Yun would have resulted in the same solid electrolyte (composite electrolyte) comprising: from 0.1% by weight to 10% by weight of polymer fibers having an average diameter of from 1 nm to 100 nm as the present invention.
Therefore, upon further consideration, claims 1-3, 5-16, and 18-25 are rejected under the following new and previously stated 103 rejections.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5, 14-16, 18, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Saimen et al (US 2014/0302399) in view of Yun et al (US 2009/0026662), and further in view of Seo et al (US 2007/0122716).
	Regarding claims 1-3, 5, 14, 15, 19, 22, and 23, Saimen et al discloses a lithium ion secondary battery “1” comprising: a positive electrode active material layer “3” (layer comprising a positive electrode active material); a negative electrode active material layer “5” (layer comprising a negative electrode active material); and a solid electrolyte “6” (composite electrolyte) provided on a surface of at least one of the positive electrode active material layer and negative electrode active material layer; wherein the solid electrolyte comprises:  inorganic particles having lithium ion conductivity (lithium containing inorganic particles), polymer gel (organic electrolyte solution+binder), and organic polymer (polymer fibers) that binds the inorganic particles; wherein examples of the organic polymer include polyvinylidene fluoride and carboxymethylcellulose; wherein the polymer gel comprises an (organic) electrolyte solution comprising lithium salt (lithium ions) and a polymer (binder) holding the electrolyte solution, wherein examples of the polymer (binder) include polyvinylidene fluoride, tetraethylene glycol diacrylate, polyethylene glycol diacrylate; wherein the mass ratio of inorganic particles to the organic polymer is 99:1 to 95:5 with an example of 98:2 and the volume ratio of the inorganic particles to the polymer gel to the organic polymer is in the range of 77:8:15 to 38:32:30; wherein the inorganic particles contain lithium ion conductive inorganic solid electrolyte particles; and a volume ratio of the inorganic particles to the polymer gel to the organic polymer that is 77:8:15 corresponds to a weight ratio of inorganic particles 3 is used for the density of Li7La3Zr2O12 (inorganic particles), 1.0 g/cm3 (approx.) is used for the density of the polymer gel, and 1.6 g/cm3 is used for the density of carboxymethylcellulose (organic polymer) which corresponds to 92.4% by weight of lithium-containing inorganic particles and 5.6% by weight of organic polymer (polymer fibers) ([0038],[0043], [0044],[0051],[0052],[0058],[0075],[0077]).
	However, Saimen et al does not expressly teach a composite electrolyte comprising polymer fibers having an average diameter of 1 nm to 100 nm (claim 1).  
Yun et al discloses a hybrid polymer electrolyte (composite electrolyte) comprising a porous polymer matrix consisting of polymer fibers having a diameter of 50 nm to 500 nm (Abstract and para. [0019],[0021],[0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saimen solid electrolyte by substituting the organic polymer with polymer fibers having a diameter of 50 nm to 500 nm in order to provide a high ratio of surface area to volume, thereby increasing the amount of electrolyte impregnated and the ionic conductivity of the electrolyte ([0020]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saimen/Yun solid electrolyte to include polymer fibers having a diameter of 1 nm to 100 nm because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed average diameter of the polymer fibers.  
	However, Saimen et al as modified by Yun et al does not expressly teach lithium-containing inorganic particles are particles of lithium phosphate solid electrolyte having a NASICON type structure, wherein a specific surface area of the lithium-containing particles according to a BET adsorption method using N2 is from 10 m2/g to 100 m2/g  (claim 1); wherein the particles of lithium phosphate solid electrolyte having the NASICON type structure includes at least one selected from the group consisting of LiM12(PO4)3, where M1 is at least one element selected from the group consisting of Ti, Ge, Sr, Zr, Sn and Al, Li1-x,AlxGe2-x(PO4)3 where x is in a range of 0 to 0.5, Li1+xAlxZr2-x(PO4)3, where x is in a range of 0 to 0.5, and Li1-x,AlxTi2-x(PO4)3 where x is in a range of 0 to 0.5 (claim 19); wherein the particles of lithium phosphate solid electrolyte having the NASICON type structure includes Li1-x,AlxTi2-x(PO4)3 where x is in a range of 0 to 0.5 (claim 22); wherein the specific surface area of the lithium-containing particles according to a BET adsorption method using N2 is from 10 m2/g to 50 m2/g (claim 23).
	Seo et al discloses a composite porous separator (composite electrolyte) comprising inorganic porous particles (lithium-containing inorganic particles) that has a surface area of 10 to 50 m2/g, wherein examples of the inorganic particles includes inorganic particles having lithium ion conductivity such as lithium aluminum titanium phosphate (lithium-containing phosphoric acid compound having a NASICON structure) that is represented by the chemical formula LixAlyTiz(PO4)3 ([0038],[0043] and claim 15).
xAlyTiz(PO4)3, wherein the surface area is in a range from 10 to 50 m2/g in order to utilize inorganic particles that are easily dispersed during a coating process and to improve lithium ion conductivity, and thereby contribute to the improvement of battery performance ([0043]).
	Regarding claims 16 and 18, Saimen et al as modified by Yun et al does not expressly teach a content of the binder in the composite electrolyte that is 5% by weight or less not including 0% by weight (claims 16 and 18).
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saimen/Yun solid electrolyte to include a content of the binder in the composite electrolyte that is 5% by weight or less not including 0% by weight because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The content of the binder in the composite electrolyte is a result effective variable of optimizing the amount of organic polymer to bind the inorganic particles while maintaining a stable operating voltage of the battery.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).

s 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saimen et al in view of Yun et al and Seo et al as applied to claim 2 above, and further in view of Hisamitsu et al (JP 2006-107963).
However, Saimen et al as modified by Yun et al and Seo et al does not expressly teach a layer comprising negative electrode active material-containing that comprises a titanium-containing oxide (claim 6); wherein the titanium-containing oxide comprises at least one selected from group consisting of a lithium titanium oxide having a spinel structure, a monoclinic titanium oxide, and a niobium titanium oxide (claim 7); a current collector having a first surface and a second surface located opposite to the first surface, wherein the secondary battery has a bipolar structure in which the layer comprising the positive electrode active material is provided on the first surface of the current collector, and the layer comprising the negative electrode active material is provided on the second surface (claim 8); a battery pack comprising one or more of secondary batteries (claim 9); a battery pack comprising: an external power distribution terminal; and a protective circuit (claim 10); a battery pack comprising two or more of the secondary batteries, wherein the two or more secondary batteries are electrically connected in series, in parallel, or in combination of series and parallel (claim 11); a vehicle comprising the battery pack (claim 12).  
Hisamitsu et al discloses a vehicle comprising a battery pack comprising two or more secondary batteries that are electrically connected in series, in parallel, or in combination of series and parallel; wherein the battery pack comprises external power distribution terminal “62”/”64”; wherein various instruments and control machinery (protective circuit) can be provided in the battery pack; wherein the secondary battery is 4Ti5O12which has a spinel structure (para. [0027],[0053],[0065]-[0067],[0070],[0073]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saimen/Yun/Seo secondary battery to include a negative electrode active material-containing layer containing a lithium titanium oxide having a spinel structure; a current collector having a first surface and a second surface located opposite to the first surface, wherein the secondary battery has a bipolar structure in which the positive electrode active material-containing layer is provided on the first surface of the current collector, and the negative electrode active material-containing layer is provided on the second surface; a battery pack comprising one or more of secondary batteries; a battery pack comprising: an external power distribution terminal; and a protective circuit; a battery pack comprising two or more of the secondary batteries, wherein the two or more secondary batteries are electrically connected in series, in parallel, or in combination of series and parallel; a vehicle comprising the battery pack in order to provide a high energy density power supply for a practical application as an electric vehicle.  In addition, the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use lithium titanium oxide having a spinel structure as a negative electrode active material.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Saimen et al in view of Yun et al, Seo et al, and Hisamitsu et al as applied to claim 12 above, and further in view of Sastry et al (US 2012/0058377).
However, Saimen et al as modified by Yun et al, Seo et al, and Hisamitsu et al does not expressly teach a mechanism configured to convert kinetic energy of the vehicle into regenerative energy.  Sastry et al discloses energy recovered and delivered to a hybrid energy storage system during vehicle braking by operating the traction motor in a regenerative braking mode (para. [0065]).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saimen/Yun/Seo/Hisamitsu vehicle to include a mechanism configured to convert kinetic energy of the vehicle into regenerative energy in order to improve the efficiency of the vehicle by recovering electrical energy that can be utilized to charge the secondary batteries. 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saimen et al in view of Yun et al and Seo et al as applied to claim 1 above, and further in view of Hiyashi et al (US 2013/0149593).
However, Saimen et al as modified by Yun et al and Seo et al does not expressly teach particles of lithium phosphate solid electrolyte having the NASICON type structure includes Li1-x,AlxGe2-x(PO4)3 where x is in a range of 0 to 0.5 (claim 20); wherein the particles of lithium phosphate solid electrolyte having the NASICON type structure includes Li1+xAlxZr2-x(PO4)3 where x is in a range of 0 to 0.5 (claim 21).
1+xMxM’2-x(PO4)3, wherein x satisfies 0≤x≤1; M is Al or Ga; and M’ is one or more elements selected from the group consisting of Ti, Ge, Zr which includes the compounds Li1+xAlxTi2-x(PO4)3, Li1+xAlxGe2-x(PO4)3, Li1+xAlxZr2-x(PO4)3 ([0058]-[0061] and claim 15).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Hayashi indicates that Li1+xAlxGe2-x(PO4)3, or Li1+xAlxZr2-x(PO4)3 is a suitable material for use as lithium-containing inorganic particles for a solid electrolyte.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use Li1+xAlxGe2-x(PO4)3, or Li1+xAlxZr2-x(PO4)3.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Saimen et al in view of Yun et al, Seo et al, and Hisamitsu et al as applied to claim 7 above, and further in view of Dai et al (US 2015/0056514).
However, Saimen et al as modified by Yun et al, Seo et al, and Hisamitsu et al does not expressly teach a niobium titanium oxide comprising at least one selected from the group consisting of LiaTiMbNb2±βO7±δ, wherein 0 ≤ a ≤ 5, 0 < b < 0.3, 0 < β < 0.3, 0 < δ < 0.3, and M is at least one element selected from the group consisting of Fe, V, Mo, and Ta, and Li2+v, Na2-wM1xTi6-y-zNbyM2zO14+δ, wherein 0≤v≤4, 0<w<2, 0≤x<2,0<y≤6,0≤z<3, -0.5<δ<0.5, M1comprises at least one selected from Cs, K, Sr, Ba, 
Dai et al discloses an anodic composition (negative electrode active material) that has a metal oxide composition of the formula: TiNb2-xTaxOy, where x is a value 0 to 2, and y is typically a value from 7 to 10, wherein specific examples include TiNb1.8Ta0.2Oy (a=0, b=0.2, β=0.2, δ=0, M=Ta), wherein y is typically 7 ([0027],[0028]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Dai et al indicates that TiNb1.8Ta0.2O7 is a suitable material for use as negative electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use TiNb1.8Ta0.2O7.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Saimen et al in view of Yun et al and Seo et al as applied to claim 2 above, and further in view of Munshi (US 6664006).
However, Saimen et al as modified by Yun et al and Seo et al does not expressly teach each of the layer comprising the positive electrode active material and the layer comprising the negative electrode active material comprising the organic electrolytic solution comprising lithium ions (claim 25).  
Munshi discloses a cathode (positive electrode active material layer) comprising a polymer electrolyte solution (organic electrolytic solution) comprising lithium ions (col. 24, lines 21-29).
.

Claims 1-3, 5, 14-16, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Saimen et al (US 2014/0302399) in view of Yun et al (US 2009/0026662), and further in view of Yasumiishi et al (US 2017/0279112).
Regarding claims 1-3, 5, 14, 15, and 23, Saimen et al discloses a lithium ion secondary battery “1” comprising: a positive electrode active material layer “3” (layer comprising a positive electrode active material); a negative electrode active material layer “5” (layer comprising a negative electrode active material); and a solid electrolyte “6” (composite electrolyte) provided on a surface of at least one of the positive electrode active material layer and negative electrode active material layer; wherein the solid electrolyte comprises:  inorganic particles having lithium ion conductivity (lithium containing inorganic particles), polymer gel (organic electrolyte solution+binder), and organic polymer (polymer fibers) that binds the inorganic particles; wherein examples of the organic polymer include polyvinylidene fluoride and carboxymethylcellulose; wherein the polymer gel comprises an (organic) electrolyte solution comprising lithium salt (lithium ions) and a polymer (binder) holding the electrolyte solution, wherein examples of the polymer (binder) include polyvinylidene fluoride, tetraethylene glycol diacrylate, 3 is used for the density of Li7La3Zr2O12 (inorganic particles), 1.0 g/cm3 (approx.) is used for the density of the polymer gel, and 1.6 g/cm3 is used for the density of carboxymethylcellulose (organic polymer) which corresponds to 92.4% by weight of lithium-containing inorganic particles and 5.6% by weight of organic polymer (polymer fibers) ([0038],[0043], [0044],[0051],[0052],[0058],[0075],[0077]).
However, Saimen et al does not expressly teach polymer fibers having an average diameter of 1 nm to 100 nm (claim 1). 
Yun et al discloses a hybrid polymer electrolyte (composite electrolyte) comprising a porous polymer matrix consisting of polymer fibers having a diameter of 50 nm to 500 nm (Abstract and para. [0019],[0021],[0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saimen solid electrolyte by substituting the organic polymer with polymer fibers having a diameter of 50 nm to 500 nm in order to provide a high ratio of surface area to volume, thereby increasing the amount of electrolyte impregnated and the ionic conductivity of the electrolyte (para. [0020]). In addition, it would have been obvious to one of ordinary skill in the art at the time 
However, Saimen et al as modified by Yun et al does not expressly teach a specific surface area of the lithium-containing inorganic particles according to a BET adsorption method using N2 is from 10 m2/g to 100 m2/g (claim 1); or a specific surface area of the lithium-containing inorganic particles according to a BET adsorption method using N2 is from 10 m2/g to 50 m2/g (claim 23).
Yasumiishi et al discloses lithium-containing inorganic particles for a lithium ion secondary battery that has a specific surface area of 9 m2/g to 13 m2/g ([0023]-[0025]).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saimen/Yun solid electrolyte to include lithium-containing inorganic particles that has a specific surface area of 9 m2/g to 13 m2/g in order to shorten the time taken for lithium ions to migrate among the inorganic particles, thereby improving the output characteristics of the battery ([0025]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saimen/Yun/Yasumiishi solid electrolyte to include 2/g to 50 m2/g because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).
Regarding claims 16 and 18, Saimen et al as modified by Yun et al does not expressly teach a content of the binder in the composite electrolyte that is 5% by weight or less not including 0% by weight.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saimen/Yun solid electrolyte to include a content of the binder in the composite electrolyte that is 5% by weight or less not including 0% by weight because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980). The content of the binder in the composite electrolyte is a result effective variable of optimizing the amount of organic polymer to bind the inorganic particles while maintaining a stable operating voltage of the battery. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Alter, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saimen et al (US 2014/0302399) in view of Yun et al (US 2009/0026662) and  as applied to claim 1 above, and further in view of Hayashi et al (US 2013/0149592).
However, Saimen et al as modified by Yun et al and Yasumiishi et al does not expressly teach the particles of lithium phosphate solid electrolyte having the NASICON type structure includes at least one selected from the group consisting of LiMl2(PO4)3, where Ml is at least one element selected from the group consisting of Ti, Ge, Sr, Zr, Sn and Al, Lii-x,AlxGe2-x(PO4)3 where x is in a range of 0 to 0.5, Lii+xAlxZr2-x(PO4)3, where x is in a range of 0 to 0.5, and Lii-x,AlxTi2-x(PO4)3 where x is in a range of 0 to 0.5 (claim 19); wherein the particles of lithium phosphate solid electrolyte having the NASICON type structure includes Lii-x,AlxGe2-x(PO4)3 where x is in a range of 0 to 0.5 (claim 20); wherein the particles of lithium phosphate solid electrolyte having the NASICON type structure includes Lii+xAlxZr2-x(PO4)3 where x is in a range of 0 to 0.5 (claim 21); wherein the particles of lithium phosphate solid electrolyte having the NASICON type structure includes Lii-x,AlxTi2-x(PO4)3 where x is in a range of 0 to 0.5 (claim 22).
Hayashi et al discloses a solid electrolyte material (lithium-containing inorganic particles) that includes a lithium-containing phosphoric acid compound having a NASICON structure that is represented by the chemical formula Li1+xMxM’2-x(PO4)3, wherein x satisfies 0≤x≤1; M is Al or Ga; and M’ is one or more elements selected from the group consisting of Ti, Ge, Zr which includes the compounds Li1+xAlxTi2-x(PO4)3, Li1+xAlxGe2-x(PO4)3, Li1+xAlxZr2-x(PO4)3 ([0058]-[0061] and claim 15).
.

Claims 1-3, 5, 6, 14-16, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Saimen et al (US 2014/0302399) in view of Yun et al (US 2009/0026662), and further in view of Less et al (US 2015/0072219).
Regarding claims 1-3, 5, 6, 14, 15, and 23, Saimen et al discloses a lithium ion secondary battery “1” comprising: a layer comprising positive electrode active material “3”; a layer comprising negative electrode active material “5”; and a solid electrolyte “6” (composite electrolyte) provided on a surface of at least one of the positive electrode active material layer and negative electrode active material layer; wherein the solid electrolyte comprises: inorganic particles having lithium ion conductivity (lithium containing inorganic particles), organic polymer (binder) that binds the inorganic particles, wherein examples of the organic polymer include polyvinylidene fluoride and acrylic resin; an organic electrolytic solution containing lithium salt (lithium ions); and a polymer (polymer fibers) holding the organic electrolytic solution forming a polymer gel; wherein the mass ratio of inorganic particles to the organic polymer is 99:1 to 95:5 and 
However, Saimen et al does not expressly teach polymer fibers having an average diameter of 1 nm to 100 nm (claim 1). 
Yun et al discloses a hybrid polymer electrolyte (composite electrolyte) comprising a porous polymer matrix consisting of polymer fibers having a diameter of 50 nm to 500 nm (Abstract and para. [0019],[0021],[0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saimen solid electrolyte by substituting the organic polymer with polymer fibers having a diameter of 50 nm to 500 nm in order to provide a high ratio of surface area to volume, thereby increasing the amount of electrolyte impregnated and the ionic conductivity of the electrolyte (para. [0020]). In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saimen/Yun solid electrolyte to include polymer fibers having a diameter of 1 nm to 100 nm because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. {In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In reAller, 220 F.2d 454. 456, 
However, Saimen et al as modified by Yun et al does not expressly teach a specific surface area of the lithium-containing inorganic particles according to a BET adsorption method using N2 is from 10 m2/g to 100 m2/g (claim 1); or a specific surface area of the lithium-containing inorganic particles according to a BET adsorption method using N2 is from 10 m2/g to 50 m2/g (claim 23).
Less et al discloses a separator membrane “15” (composite electrolyte) including ceramic particles (inorganic particles) and polymer, wherein the ceramic particles have   a specific surface area of 50 m2/g to 200 m2/g ([0077],[0081]).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saimen/Yun solid electrolyte to include lithium-containing inorganic particles that has a specific surface area of 50 m2/g to 200 m2/g in order to ([0025]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Saimen/Yun/Less solid electrolyte to include lithium-containing inorganic particles that has a specific surface area of 10 m2/g to 100 m2/g or 10 m2/g to 50 m2/g because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).
Regarding claims 16 and 18, Saimen et al as modified by Yun et al does not expressly teach a content of the binder in the composite electrolyte that is 5% by weight or less not including 0% by weight.
.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saimen et al (US 2014/0302399) in view of Yun et al (US 2009/0026662) and Less et al (US 2015/0072219) as applied to claim 1 above, and further in view of Hayashi et al (US 2013/0149592).
However, Saimen et al as modified by Yun et al and Less et al does not expressly teach the particles of lithium phosphate solid electrolyte having the NASICON type structure includes at least one selected from the group consisting of LiMl2(PO4)3, where Ml is at least one element selected from the group consisting of Ti, Ge, Sr, Zr, Sn and Al, Lii-x,AlxGe2-x(PO4)3 where x is in a range of 0 to 0.5, Lii+xAlxZr2-x(PO4)3, where x is in a range of 0 to 0.5, and Lii-x,AlxTi2-x(PO4)3 where x is in a range of 0 to 0.5 (claim 19); wherein the particles of lithium phosphate solid electrolyte having the 
Hayashi et al discloses a solid electrolyte material (lithium-containing inorganic particles) that includes a lithium-containing phosphoric acid compound having a NASICON structure that is represented by the chemical formula Li1+xMxM’2-x(PO4)3, wherein x satisfies 0≤x≤1; M is Al or Ga; and M’ is one or more elements selected from the group consisting of Ti, Ge, Zr which includes the compounds Li1+xAlxTi2-x(PO4)3, Li1+xAlxGe2-x(PO4)3, Li1+xAlxZr2-x(PO4)3 ([0058]-[0061] and claim 15).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Hayashi indicates that Li1+xAlxTi2-x(PO4)3, Li1+xAlxGe2-x(PO4)3, or Li1+xAlxZr2-x(PO4)3 is a suitable material for use as lithium-containing inorganic particles for a solid electrolyte. The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07). As such, it would be obvious to use Li1+xAlxTi2-x(PO4)3, Li1+xAlxGe2-x(PO4)3, or Li1+xAlxZr2-x(PO4)3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729